DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/04/2022. 
In the instant Amendment, claims 4-10, 15, 23-28, 30-41, 44 and 46-50 have been cancelled. Claims 1-3, 11-14, 16-22, 29, 42-43 and 45 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022, 02/08/2022, 08/06/2021 and 03/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is based on claim 12 and recites “where the photonic integrated circuit comprises…”. However, claim 12 is based on claim 1 and wherein the photonic integrated circuit has not been mentioned before but only mentioned in other dependent claims. Therefore, it is unclear whether “the photonic integrated circuit” cited in claim 13 is the circuit mentioned in other dependent claims or is a different circuit.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-14, 18-21, 42 and 45 are rejected under AIA  35 U.S.C. 103 as being anticipated by Nagai et al. (US 2012/0032147) hereinafter Nagai, in view of Delbeke et al. (WO 2011/029886) hereinafter Delbeke, further in view of Lee et al. (US 9,608,406) hereinafter Lee.
Regarding claim 1, Nagai discloses a laser-based sensor for real-time monitoring of a constituent concentration level in a subject (Nagai Figs. 13 and 16, [0091], [0113], [0107]: biological component detection device 100 detecting blood sugar, and display 85), the system-on-a-chip comprising: 
a laser sensor (Nagai Fig. 13, [0093, [095]: laser light source 73 and light receiving device 70); and 
a fiber-optic interface coupled to the laser sensor, the interface comprising a probe (Nagai Fig. 13, [0095]: optical fiber 81, 82 and probe 83), 
wherein during use the laser sensor is remote from the subject and the probe is in optical communication with the subject (Nagai Fig. 13: the light source 73 and light receiving device 70 are remotely positioned relative to the detection portion of the subject and the probe 83 is in optical communication with detection portion of the subject as in [0095]).  

Nagai does not explicitly disclose the sensor is system-on-a-chip.
However, Delbeke discloses a system-on-a-chip laser sensor (Page 4, lines 7-12, Page 5, lines 17-30, Page 6, lines 1-5: the sensor comprises photonics integrated circuit for non-invasive measurement of blood glucose in patient; Page 17, lines 16-25: tunable laser can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai, and further incorporate having the sensor is system-on-a-chip, as taught by Delbeke, to have a more compact sensor with high accuracy and reduced cost (Delbeke Page 20, line 9, Page 4, lines 7-13).
Nagai does not explicitly disclose a tunable hybrid III-V/IV laser.
However, Lee disclose system-on-a-chip and a tunable hybrid III-V/IV laser for real-time monitoring (Lee Fig. 1, Col. 4, lines 57-67, Col. 5, lines 27-67: hybrid external cavity includes a semiconductor optical amplifier SOA 110 having edge 112 and a photonic chip 116 edge coupled to the semiconductor optical amplifier 110. The semiconductor 110 is a III/V semiconductor wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47. The photonic chip 116 include silicon-on-insulator as in Col. 6, lines 50-57, hence the photonic chip is type IV photonic chip. The hybrid coupled semiconductor 110 and photonic chip 116 is a tunable hybrid III-V/IV laser).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke, and further incorporate having a tunable hybrid III-V/IV laser, as taught by Lee, to improve stabilization during laser operation and reduce complexity and cost (Lee Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 2, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai does not explicitly disclose wherein the IV comprises a IV- based semiconductor substrate selected from the group consisting of silicon, silicon-on-insulator, silicon nitride on silicon-on-insulator, germanium-on-insulator, and silicon nitride on silicon.  
However, Lee discloses wherein the IV comprises a IV- based semiconductor substrate selected from the group consisting of silicon, silicon-on-insulator, silicon nitride on silicon-on-insulator, germanium-on-insulator, and silicon nitride on silicon (Lee Col. 6, lines 50-57: The photonic chip 116 include silicon-on-insulator substrate, hence the photonic chip is type IV photonic chip).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the IV comprises a IV- based semiconductor substrate selected from the group consisting of silicon, silicon-on-insulator, silicon nitride on silicon-on-insulator, germanium-on-insulator, and silicon nitride on silicon, as taught by Lee, to improve stabilization during laser operation and reduce complexity and cost (Lee Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 3, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai does not explicitly disclose wherein the tunable laser sensor comprises a III-V gain-chip and a photonic integrated circuit disposed on a IV-based substrate, the photonic integrated circuit (i) being configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defining an external cavity for the III-V gain-chip.  
However, Lee discloses the tunable laser sensor comprises a III-V gain-chip and a photonic integrated circuit disposed on a IV-based substrate (Lee Fig. 1, Col. 4, lines 57-67, Col. 5, lines 27-67: hybrid external cavity includes a semiconductor optical amplifier SOA 110 having edge 112 and a photonic chip 116 edge coupled to the semiconductor optical amplifier 110. The semiconductor 110 is a III/V semiconductor gain chip wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47. The photonic chip 116 include silicon-on-insulator substrate as in Col. 6, lines 50-57, hence the photonic chip is type IV photonic chip. The hybrid coupled semiconductor 110 and photonic chip 116 is a tunable hybrid III-V/IV laser), the photonic integrated circuit (i) being configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defining an external cavity for the III-V gain-chip (Lee Col. 9, lines 30-37: Vernier effect provide wide wavelength tuning range; Col. 5, lines 45-55: the photonic chip can perform wavelength filter; Fig. 1, Col. 7, lines 39-57: hybrid external cavity laser).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the tunable laser sensor comprises a III-V gain-chip and a photonic integrated circuit disposed on a IV-based substrate, the photonic integrated circuit (i) being configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defining an external cavity for the III-V gain-chip, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).


Regarding claim 11, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai discloses laser sensor comprises at least one III-V photodiode coupled to a integrated circuit by at least one of flip-chip bonding, gluing, transfer printing technology, or side coupling (Nagai Fig. 13, [0083], [0092], [0102], [0104]: detection device 70 detects reflected light from a subject. The detection device has light receiving elements 50 which are III-V photodiode as in [0072], [0083], [0087], [0017], [0063], [0015], Fig. 8; [0087]: each of the light receiving elements 10 of the array 50 is electrically connected to an integrated circuit by flip-chip mounting).
Lee also discloses at least one III-V photodiode coupled to a photonic integrated circuit by at least one of flip-chip bonding, gluing, transfer printing technology, or side coupling (Lee Fig. 1, Col. 7, lines 1-5, Col. 12, lines 1-7: flip-chip bonding can be used to integrate the photonic chip; Col. 6, lines 1-14: the photonic chip 116 can include monitoring devices such as photodetector or optical interferometer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having at least one III-V photodiode coupled to a photonic integrated circuit by at least one of flip-chip bonding, gluing, transfer printing technology, or side coupling, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).


Regarding claim 12, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai discloses a discrete III-V photodiode disposed remotely from the tunable laser sensor, wherein, in use, a reflected signal from the subject is collected by the discrete III-V photodiode (Nagai Fig. 13, [0083], [0092], [0102], [0104]: detection device 70 remotes from light source 73 and detects reflected light from a subject. The detection device can include a III-V photodiode as in [0086]-[0087], [0072], [0083], [0017], [0063], [0015], Fig. 11).  

Regarding claim 13, Nagai and Delbeke and Lee disclose all limitations of claim 12.
Nagai does not explicitly disclose where the photonic integrated circuit comprises a signal and wavelength monitoring section.
	However, Lee discloses the photonic integrated circuit comprises a signal and wavelength monitoring section (Lee Col. 4, lines 40-67, Col. 7, lines 25-67, Col. 12, lines 56-67, Col. 5, lines 28-67: dual ring resonators monitor and control of wavelengths and signal. The semiconductor 110 is a III/V semiconductor wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the signal and wavelength monitoring section comprises (i) at least one of a set of Mach-Zehnder interferometers or coupled ring resonators, and (ii) at least one flip-chip III-V photodiode, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 14, Nagai and Delbeke and Lee disclose all limitations of claim 13.
Nagai does not explicitly disclose the signal and wavelength monitoring section comprises (i) at least one of a set of Mach-Zehnder interferometers or coupled ring resonators, and (ii) at least one flip-chip III-V photodiode.
However, Nagai discloses flip-chip III-V photodiode (Nagai Fig. 13, [0083], [0092], [0102], [0104]: detection device 70 detects reflected light from a subject. The detection device has light receiving elements 50 which are III-V photodiode as in [0072], [0083], [0087], [0017], [0063], [0015], Fig. 8; [0087]: each of the light receiving elements 10 of the array 50 is electrically connected to an integrated circuit by flip-chip mounting, hence flip-chip III-V photodiode).
Furthermore, Lee also discloses the signal and wavelength monitoring section comprises (i) at least one of a set of Mach-Zehnder interferometers or coupled ring resonators, and (ii) at least one flip-chip III-V photodetector (Lee Col. 4, lines 40-67, Col. 7, lines 25-67, Col. 12, lines 56-67, Col. 5, lines 28-67: dual ring resonators monitor and control of wavelengths and signal; Col. 4, lines 57-67, Col. 5, lines 27-67: hybrid external cavity includes a semiconductor optical amplifier SOA 110 having edge 112 and a photonic chip 116 edge coupled to the semiconductor optical amplifier 110. The semiconductor 110 is a III/V semiconductor wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47; Col. 6, lines 1-14: the photonic chip 116 can include monitoring devices such as photodetector or optical interferometer; Fig. 1, Col. 7, lines 1-5, Col. 12, lines 1-7: the semiconductor optical amplifier 110 may be edge-to-edge coupled to photonic chip 116 or flip-chip bonded onto photonic chip 116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the signal and wavelength monitoring section comprises (i) at least one of a set of Mach-Zehnder interferometers or coupled ring resonators, and (ii) at least one flip-chip III-V photodiode, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 18, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai discloses wherein the fiber optic interface is in optical communication with beam shaping optics configured to non-invasively illuminate a blood sample of the subject through the subject's skin or outer tissue (Nagai Figs. 13, 16, 17 and 19, [0102]: condenser lens 87a, 87b, i.e. beam-shaping optics, coupled to detector 70; [0092]: non-invasive measurement of blood sugar level through subject’s skin).  

Regarding claim 19, Nagai discloses a method of manufacturing a laser-based sensor for real-time monitoring of a constituent concentration level in a subject (Nagai Figs. 13 and 16, [0091], [0113], [0107]: biological component detection device 100 detecting blood sugar, and display 85), the method comprising the steps of: 
manufacturing a laser sensor (Nagai Fig. 13, [0093, [095]: laser light source 73 and light receiving device 70), 3Application No. 16/609,355 Attorney Docket No.: BSE-002 Fourth Preliminary Amendment Page 4 
wherein the photonic integrated circuit is (i) configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defines an external cavity for the III-V gain-chip; and 
coupling a fiber-optic interface to the laser sensor, the interface comprising a probe (Nagai Fig. 13, [0095]: optical fiber 81, 82 and probe 83), 
wherein during use the laser sensor is remote from the subject and the probe is in optical communication with the subject (Nagai Fig. 13: the light source 73 and light receiving device 70 are remotely positioned relative to the detection portion of the subject).  

Nagai does not explicitly disclose manufacturing a system-on-a chip laser-based sensor, and fabricating a photonic integrated circuit on a semiconductor substrate by CMOS technology.
However, Delbeke discloses a system-on-a-chip laser sensor (Delbeke Page 4, lines 7-12, Page 5, lines 17-30, Page 6, lines 1-5: the sensor comprises photonics integrated circuit for non-invasive measurement of blood glucose in patient; Page 17, lines 16-25: tunable laser can be used), and fabricating a photonic integrated circuit on a semiconductor substrate by CMOS technology (Delbeke Page 30, lines 17-24: fabrication of the spectrometric sensor using CMOS technology and semiconductor edging like flip-chipping, bonding for photonic integrated circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai, and further incorporate having the sensor is system-on-a-chip, and fabricating a photonic integrated circuit on a semiconductor substrate by CMOS technology, as taught by Delbeke, to have a more compact sensor with high accuracy and reduced cost (Delbeke Page 20, line 9, Page 4, lines 7-13).
Nagai does not explicitly disclose manufacturing a tunable hybrid III-V/IV laser sensor by manufacturing a III-V semiconductor gain-chip, fabricating a photonic integrated circuit on a group IV-based semiconductor substrate by CMOS technology to define a group IV semiconductor chip, and hybridly integrating the III-V gain-chip and the group IV semiconductor chip, 3Application No. 16/609,355 wherein the photonic integrated circuit is (i) configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defines an external cavity for the III-V gain-chip.
However, Lee disclose manufacturing a tunable hybrid III-V/IV laser sensor by manufacturing a III-V semiconductor gain-chip, fabricating a photonic integrated circuit on a group IV-based semiconductor substrate to define a group IV semiconductor chip, and hybridly integrating the III-V gain-chip and the group IV semiconductor chip 3Application No. 16/609,355(Lee Fig. 1, Col. 4, lines 57-67, Col. 5, lines 27-67: hybrid external cavity includes a semiconductor optical amplifier SOA 110 having edge 112 and a photonic chip 116 edge coupled to the semiconductor optical amplifier 110. The semiconductor 110 is a III/V semiconductor wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47. The photonic chip 116 include silicon-on-insulator as in Col. 6, lines 50-57, hence the photonic chip is type IV photonic chip. The hybrid coupled semiconductor 110 and photonic chip 116 is a tunable hybrid III-V/IV laser),  
wherein the photonic integrated circuit is (i) configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defines an external cavity for the III-V gain-chip (Lee Col. 9, lines 30-37: Vernier effect provide wide wavelength tuning range; Col. 5, lines 45-55: the photonic chip can perform wavelength filter; Fig. 1, Col. 7, lines 39-57: hybrid external cavity laser).
Delbeke discloses fabricating a photonic integrated circuit on a semiconductor substrate by CMOS technology as discussed above (Page 30, lines 17-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke, and further incorporate manufacturing a tunable hybrid III-V/IV laser sensor by manufacturing a III-V semiconductor gain-chip, fabricating a photonic integrated circuit on a group IV-based semiconductor substrate by CMOS technology to define a group IV semiconductor chip, and hybridly integrating the III-V gain-chip and the group IV semiconductor chip, wherein the photonic integrated circuit is (i) configured to perform wavelength filtering and tuning functions based on Vernier effect and (ii) defines an external cavity for the III-V gain-chip, as taught by Lee, wherein fabricating the photonic integrated circuit on the semiconductor substrate by CMOS technology, as taught by Delbeke, to improve stabilization during laser operation and reduce complexity and cost (Lee Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 20, Nagai and Delbeke and Lee disclose all limitations of claim 19.
Nagai does not explicitly disclose wherein hybridly integrating the III-V gain-chip and the group IV semiconductor chip comprises edge-coupling the III-V gain-chip to the group IV semiconductor chip, actively aligning the two chips, and gluing the two chips together.  
However, Lee discloses wherein hybridly integrating the III-V gain-chip and the group IV semiconductor chip comprises edge-coupling the III-V gain-chip to the group IV semiconductor chip, actively aligning the two chips (Lee Fig. 1, Col. 6, lines 1-14: the photonic chip, i.e. group IV semiconductor chip, can be coupled to other monitoring device such as a photodetector or the III-V chip, as in Fig. 1, by edge coupling, wherein the two chips are aligned as in Fig. 1; Col. 5, lines 57-67: the semiconductor optical amplifier 110 may be edge-to-edge coupled to photonic chip 116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate hybridly integrating the III-V gain-chip and the group IV semiconductor chip comprises edge-coupling the III-V gain-chip to the group IV semiconductor chip, actively aligning the two chips, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).
Furthermore, Delbeke discloses hybrid integration of chips by gluing (Delbeke Page 10, line 25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate hybridly integrating the III-V gain-chip and the group IV semiconductor chip by gluing the two chips together, as taught by Delbeke, to have a more compact sensor with high accuracy and reduced cost (Delbeke Page 20, line 9, Page 4, lines 7-13).

Regarding claim 21, Nagai and Delbeke and Lee disclose all limitations of claim 19.
Nagai does not explicitly disclose wherein hybridly integrating the chips comprises flipping the III-V gain-chip upside down and bonding the gain-chip into a trench defined in the group IV semiconductor chip for edge coupling to the photonic integrated circuit.  
However, Lee discloses it is known in the art to hybridly integrating the chips comprises flipping the III-V gain-chip upside down and bonding the gain-chip into a trench defined in the group IV semiconductor chip for edge coupling to the photonic integrated circuit (Lee Fig. 1, Col. 5, lines 57-67: the semiconductor optical amplifier 110 may be edge-to-edge coupled to photonic chip 116 or flip-chip bonded onto photonic chip 116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate hybridly integrating the chips comprises flipping the III-V gain-chip upside down and bonding the gain-chip into a trench defined in the group IV semiconductor chip for edge coupling to the photonic integrated circuit, as taught by Lee, to provide wide wavelength tuning range while improve stabilization during laser operation and reduce complexity and cost (Lee Col. 9, lines 30-37, Col. 4, lines 57-67, Col. 5, lines 1-4).


Regarding claim 42, Nagai discloses laser-based sensor for real-time monitoring of a constituent concentration level in a subject (Nagai Figs. 13 and 16, [0091], [0113], [0107]: biological component detection device 100 detecting blood sugar, and display 85), the system comprising: 
a laser sensor (Nagai Fig. 13, [0093, [095]: laser light source 73 and light receiving device 70); and 
an optical interface coupled to the laser sensor, the optical interface comprising beam- shaping optics (Nagai Figs. 13, 16, 17 and 19, [0102]: condenser lens 87a, 87b, i.e. beam-shaping optics, coupled to detector 70), 
wherein during use the laser sensor is remote from the subject, and the optical interface is configured to non-invasively illuminate a blood sample of the subject through the subject's skin or outer tissue (Nagai Fig. 13: the light source 73 and light receiving device 70 are remotely positioned relative to the detection portion of the subject; [0092]: non-invasive measurement of blood sugar level through subject’s skin).  

Nagai does not explicitly disclose the sensor is system-on-a-chip.
However, Delbeke discloses a system-on-a-chip laser sensor (Page 4, lines 7-12, Page 5, lines 17-30, Page 6, lines 1-5: the sensor comprises photonics integrated circuit for non-invasive measurement of blood glucose in patient; Page 17, lines 16-25: tunable laser can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai, and further incorporate having the sensor is system-on-a-chip, as taught by Delbeke, to have a more compact sensor with high accuracy and reduced cost (Delbeke Page 20, line 9, Page 4, lines 7-13).
Nagai does not explicitly disclose a tunable hybrid III-V/IV laser.
However, Lee disclose system-on-a-chip and a tunable hybrid III-V/IV laser for real-time monitoring (Lee Fig. 1, Col. 4, lines 57-67, Col. 5, lines 27-67: hybrid external cavity includes a semiconductor optical amplifier SOA 110 having edge 112 and a photonic chip 116 edge coupled to the semiconductor optical amplifier 110. The semiconductor 110 is a III/V semiconductor wherein wavelength tuning can be implemented in the hybrid external cavity laser to provide a fully packaged on-chip laser as in Fig. 1, Col. 1, lines 17-37, Col. 10, lines 32-47. The photonic chip 116 include silicon-on-insulator as in Col. 6, lines 50-57, hence the photonic chip is type IV photonic chip. The hybrid coupled semiconductor 110 and photonic chip 116 is a tunable hybrid III-V/IV laser).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke, and further incorporate having a tunable hybrid III-V/IV laser, as taught by Lee, to improve stabilization during laser operation and reduce complexity and cost (Lee Col. 4, lines 57-67, Col. 5, lines 1-4).

Regarding claim 45, Nagai and Delbeke and Lee disclose all limitations of claim 42.
Nagai discloses wherein the beam shaping optics comprise at least one optical element (Nagai Figs. 13, 16, 17 and 19, [0102]: condenser lens 87a, 87b, i.e. beam-shaping optics coupled to detector 70).  

Claim 16 is rejected under AIA  35 U.S.C. 103 as being anticipated by Nagai et al. (US 2012/0032147) hereinafter Nagai, in view of Delbeke et al. (WO 2011/029886) hereinafter Delbeke, further in view of Lee et al. (US 9,608,406) hereinafter Lee, further in view of Wagner et al. (US 2013/0058365) hereinafter Wagner.
Regarding claim 16, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai discloses the laser sensor comprises a photodiode configured to convert light reflected from the subject into an electrical signal (Nagai Fig. 13, [0083], [0092], [0102], [0104]: detection device 70 detects reflected light from a subject. The detection device has light receiving elements 50 which are III-V photodiode as in [0072], [0083], [0087], [0017], [0063], [0015], Fig. 8; [0087]: each of the light receiving elements 10 of the array 50 is electrically connected to an integrated circuit by flip-chip mounting, hence flip-chip III-V photodiode).
Lee further discloses the laser sensor comprises photodetector (Lee Col. 6, lines 1-14: the photonic chip 116 can include monitoring devices such as photodetector or optical interferometer).
Nagai does not explicitly disclose the laser sensor is configured to perform a wavelength sweep across a tuning range as a function of time.  
Furthermore, Wagner discloses it is known in the art for the laser to perform a wavelength sweep across a tuning range as a function of time, and the laser sensor comprises a photodiode configured to convert light reflected from the subject into an electrical signal (Wagner [0003], [0021]: tunable laser that sweeps over a wavelength range as a function of time; [0036]: detectors convert series of pulses from optical to electrical signals).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the laser sensor is configured to perform a wavelength sweep across a tuning range as a function of time, and the laser sensor comprises a photodiode configured to convert light reflected from the subject into an electrical signal, as taught by Wagner, to obtain higher measurement speed (Wagner [0003]).

Claim 17 is rejected under AIA  35 U.S.C. 103 as being anticipated by Nagai et al. (US 2012/0032147) hereinafter Nagai, in view of Delbeke et al. (WO 2011/029886) hereinafter Delbeke, further in view of Lee et al. (US 9,608,406) hereinafter Lee, further in view of Korn (US 2004/0064022).
Regarding claim 17, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai does not explicitly disclose wherein the fiber-optic interface is connected to an optical catheter and is configured to (i) transmit a light signal from the sensor to blood of the subject and (ii) transmit reflected light from the blood of the subject to the sensor.  
However, Korn discloses the fiber-optic interface is connected to an optical catheter and is configured to (i) transmit a light signal from the sensor to blood of the subject and (ii) transmit reflected light from the blood of the subject to the sensor (Korn Fig. 1, [0043]-[0046]: catheter system 50 comprises catheter 56 that includes optical fiber. The catheter transmits light from a tunable laser system 100 to a target area 22 of artery wall of a patient and then collects reflected light from the target area to transmit it back down the optical fiber of the catheter to detector).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having the fiber-optic interface is connected to an optical catheter and is configured to (i) transmit a light signal from the sensor to blood of the subject and (ii) transmit reflected light from the blood of the subject to the sensor, as taught by Korn, to provide tunable optical signal across large wavelength range to a subject and yet be compact, stable and cost-effective (Korn [0007]-[0008], [0025]).

Claim 22 is rejected under AIA  35 U.S.C. 103 as being anticipated by Nagai et al. (US 2012/0032147) hereinafter Nagai, in view of Delbeke et al. (WO 2011/029886) hereinafter Delbeke, further in view of Lee et al. (US 9,608,406) hereinafter Lee, further in view of Yonkee et al. (US 2019/0207043) hereinafter Yonkee.
Regarding claim 22, Nagai and Delbeke and Lee disclose all limitations of claim 19.
Nagai does not explicitly disclose wherein manufacturing the III-V semiconductor gain- chip comprises epitaxially growing a laser layer structure on a substrate by at least one of MBE or MOVPE growth.  
However, Yonkee discloses that it is known in the art to manufacture the III-V semiconductor gain- chip comprises epitaxially growing a laser layer structure on a substrate by at least one of MBE or MOVPE growth (Yonkee  [0029]:  fabricate III-V semiconductor micro device by epitaxial growth of III-V layers on a substrate using MBE).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate manufacturing the III-V semiconductor gain- chip comprises epitaxially growing a laser layer structure on a substrate by at least one of MBE or MOVPE growth, as taught by Yonkee, to provide tunable optical signal across large wavelength range to a subject and yet be compact, stable and cost-effective (Yonkee [0007]-[0008], [0025]).

Claims 29 and 43 are rejected under AIA  35 U.S.C. 103 as being anticipated by Nagai et al. (US 2012/0032147) hereinafter Nagai, in view of Delbeke et al. (WO 2011/029886) hereinafter Delbeke, further in view of Lee et al. (US 9,608,406) hereinafter Lee, further in view of Thornton (US 2008/0086038).
Regarding claim 29, Nagai and Delbeke and Lee disclose all limitations of claim 1.
Nagai does not explicitly disclose a sensor comprising an array of cells, each cell comprising a laser-based sensor system-on-a chip of claim 1, wherein each array cell is targeted at a different spectral region and a separate target molecule.  
Page 5  However, Thornton discloses a sensor comprising an array of cells, wherein each array cell is targeted at a different spectral region and a separate target molecule (Thornton Figs. 3 and 11, [0020], [0074]: hybrid laser array of cells each operating at a different set of wavelengths; [0012]: multi-wavelength radiation targeted for emission within specific wavelength bands at specific absorption peaks for spectral information on targeted analyte including analytes in blood such as glucose, oxygen content, alcohol, …;  [0097]: an analyte maybe molecule).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having a sensor comprising an array of cells, each cell comprising a laser-based sensor system-on-a chip of claim 42, wherein each array cell is targeted at a different spectral region and a separate target molecule, as taught by Thornton, to simultaneously measurement different analytes in blood (Thornton [0060], [0065).  


Regarding claim 43, Nagai and Delbeke and Lee disclose all limitations of claim 42.
Nagai does not explicitly disclose a sensor comprising an array of cells, each cell comprising a laser-based sensor system-on-a chip of claim 42, wherein each array cell is targeted at a different spectral region and a separate target molecule.  
However, Thornton discloses a sensor comprising an array of cells, wherein each array cell is targeted at a different spectral region and a separate target molecule (Thornton Figs. 3 and 11, [0020], [0074]: hybrid laser array of cells each operating at a different set of wavelengths; [0012]: multi-wavelength radiation targeted for emission within specific wavelength bands at specific absorption peaks for spectral information on targeted analyte including analytes in blood such as glucose, oxygen content, alcohol, …;  [0097]: an analyte maybe molecule).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Nagai and Delbeke and Lee, and further incorporate having a sensor comprising an array of cells, each cell comprising a laser-based sensor system-on-a chip of claim 42, wherein each array cell is targeted at a different spectral region and a separate target molecule, as taught by Thornton, to simultaneously measurement different analytes in blood (Thornton [0060], [0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486